Citation Nr: 0414148	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  96-13 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for left humerus fracture 
residuals with bursitis and shoulder impairment, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1978 to December 
1992.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a January 1996 rating action that denied 
a rating in excess of 20 percent for left humerus fracture 
residuals with bursitis and shoulder impairment.  A Notice of 
Disagreement was received in February 1996, and a Statement 
of the Case (SOC) was issued subsequently that month.  A 
Substantive Appeal was received in April 1996.  

In February 1998, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.  A Supplemental SOC (SSOC) was 
issued in April 1998, reflecting the RO's continued denial of 
the claim on appeal.

In October 1999, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in May 2000, reflecting the 
RO's continued denial of the claim on appeal.

By decision of November 2000, the Board denied a rating in 
excess of 20 percent for left humerus fracture residuals with 
bursitis and shoulder impairment.  In July 2001, counsel for 
the VA Secretary filed a motion with the United States Court 
of Appeals for Veterans Claims (Court) to vacate the November 
2000 Board decision and remand the matter to the Board.  In 
August 2001, the appellant's representative  filed a separate 
motion with the Court to vacate the November 2000 Board 
decision and remand the matter to the Board.  By Order of 
October 2001, the Court denied the VA Secretary's motion and 
granted the appellant's motion, vacating the November 2000 
Board decision and remanding the matter on appeal to the 
Board for further action consistent with the appellant's 
motion.  

In September 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the version of 
38 C.F.R. § 19.9 and Board procedures then in effect.  After 
the Federal Circuit's decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003), the Board remanded this matter to the RO, for 
consideration  of additionally developed evidence, in the 
first instance, in October 2003.  A SSOC (reflecting the RO's 
continued denial of a rating in excess of 20 percent for 
residuals of a left humerus fracture with bursitis and 
shoulder impairment) was issued in February 2004.  
Thereafter, the matter on appeal was returned to the Board.  


FINDINGS OF FACT

1.  The veteran is right-handed.  

2.  The medical evidence shows that the left humerus fracture 
residuals with bursitis and shoulder impairment cause 
limitation of motion of the left shoulder/arm; pain to 
palpation of the acromioclavicular joint; complaints of 
occasional flare-ups of pain; and no symptoms of left lateral 
epicondylitis; a physician has assessed the left humerus 
fracture to be well-healed and productive of no more than 
minimal to moderate shoulder disability.

3.  There is no medical evidence that, even when functional 
loss due to pain is considered, left arm motion is limited to 
25 degrees from the veteran's side; there is also no evidence 
of fibrous union, non-union, or loss of the head of the 
humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
humerus fracture residuals with bursitis and shoulder 
impairment have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5019, 5202 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the January 1996 rating action, the February 1996 SOC, the 
April 1998 SSOC, the July 1999 RO letter, the October 1999 
Board remand, the November 1999 RO letter, the February 2000 
RO letter, the May 2000 SOC, the August 2000 RO letter, the 
November 2000 Board decision, the October 2001 Court Order, 
the February 2002 and January 2003 Board letters, the October 
2003 Board remand, the December 2003 RO letter, the February 
2004 SSOC, and the April 2003 RO letter, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit on appeal, 
the evidence that would substantiate his claim, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the Board notes that in the December 2003 RO 
letter and February 2004 SSOC, the veteran was variously 
informed of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence the VA still needed from him; what evidence the VA 
had retrieved and considered in his claims; what evidence he 
had to furnish; what he had to do to obtain assistance from 
the VA in connection with his appeal; and that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2 documents specifically informed the 
appellant of the VCAA and its requirements, and notified him 
that he could help with his claim by informing the VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by the VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" the VA receives a complete or 
substantially-complete application for VA benefits.  In that 
case, the Court determined that the VA had failed to 
demonstrate that a lack of such a pre-adjudication notice was 
not prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) 
(West 2002) (providing that, in making determinations under 
that statute, the Court shall take due account of the rule of 
prejudicial error.).  

In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not provided, nor could 
they have been provided, prior to the original 1996 rating 
action on appeal that denied a rating in excess of 20 
percent, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that any lack of pre-
adjudication notice in this case has not prejudiced the 
veteran in any way.  In his original July 1995 claim, the 
veteran had indicated that he had only received medical 
treatment for the disability at issue at a VA medical 
facility.  As indicated above, in February 1996 the RO issued 
the veteran a SOC explaining what was needed to substantiate 
a claim for a rating in excess of 20 percent for left humerus 
fracture residuals with bursitis and shoulder impairment.  As 
a result of subsequent RO development and Board remands, 
extensive VA medical records from 1994 to 2004, including 
comprehensive examination reports, have been associated with 
the claims file and considered in evaluating the veteran's 
appeal.  Moreover, after the RO specifically notified the 
veteran and his representative of the VCAA and its 
requirements in the December 2003 letter, and the RO again 
adjudicated the claim in February 2004 (as reflected in the 
SSOC).   

Hence, the Board finds that any failure on the part of the VA 
in not fulfilling all VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F. 3d 532, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2003).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made comprehensive efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, as documented in the 1996 SOC and the 
1998, 2000, and 2004 SSOCs.  As noted above, the RO has 
obtained extensive VA medical records through 2004 and 
associated them with the claims file.  The veteran was 
afforded a RO hearing in 1998 and comprehensive VA 
examinations in 1995, 1998, 2000, and 2004.  Significantly, 
neither the veteran nor his representative has identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for a rating in excess of 20 percent for left 
humerus fracture residuals with bursitis and shoulder 
impairment at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  The claim 
is ready to be considered on the merits.

II.	Background

Historically, by rating action of November 1993, service 
connection was granted for a fracture of the left humerus 
with bursitis (minor arm).  A 20 percent rating was assigned 
under Diagnostic Codes (DCs) 5202-5019 effective from January 
1993.  The grant of service connection was based on service 
medical records which showed that the veteran fractured his 
left humerus during service, and a current VA examination 
which showed X-ray evidence of left elbow olecranon bursitis 
with marked sclerosis involving the tip of the olecranon 
process.  In the November 1993 rating action, the RO noted 
that the olecranon bursitis of the left elbow was considered 
part of the veteran's disability, since deformity caused by 
the fracture affected function of the elbow.  

On September 1995 VA examination, the veteran complained of 
limitation of motion of the left shoulder.  Range of motion 
testing of the left shoulder revealed flexion and abduction 
to 165 degrees each.  X-rays of the left shoulder revealed a 
normal left shoulder and a fracture of the mid-shaft of the 
left humerus.  The diagnosis was fracture of the humerus and 
arthralgia of the left shoulder.  It was noted that the 
veteran was suffering from pain of the left shoulder joint 
that could be tendinitis or rule out degenerative joint 
disease, secondary to trauma.  

By rating action of January 1996, the RO recharacterized the 
disability as a fracture of the left humerus with bursitis 
(minor) and shoulder impairment, but confirmed and continued 
the 20 percent rating assigned for the disability.  The 
veteran appealed the assigned rating.  

{Parenthetically, the Board points out that the November 1993 
and January 1996 rating actions determined that both left 
elbow and left shoulder impairment were part of the veteran's 
service-connected left humerus disability.]  

During the February 1998 RO hearing, the veteran testified 
that the September 1995 VA examination was inadequate and 
that it did not show the correct degree of disability of his 
left shoulder/humerus/elbow.  The veteran related that he 
experienced pain upon movement of his left shoulder and arm, 
and that such pain woke him up at night.  He also related 
experiencing pain at his job.  The veteran described the pain 
as sharp, and primarily localized in the left shoulder.  He 
also described elbow pain.  In addition, he related that he 
could hear his shoulder pop, as if it was dislocating, even 
though X-rays did not show a dislocation.  

On February 1998 VA examination, the veteran indicated that 
he had constant pain, weakness, stiffness, instability, and 
lack of endurance of the left upper extremity.  He stated 
that his left elbow pain was intermittent and less severe 
than his left shoulder pain, which was constant.  Examination 
revealed that the veteran was right-handed.  Left shoulder 
forward flexion was to 90 degrees, and abduction was to 120 
degrees.  External rotation was to 30 degrees, and internal 
rotation to   80 degrees.  Left elbow flexion was to 140 
degrees.  X-rays of the left shoulder revealed no fracture or 
dislocation and no significant arthritis changes.  There was 
an old healed fracture on the mid-shaft of the left humerus.  
Elbow X-rays showed no fracture.  There was a tiny spur at 
the posterior margin of the olecranal plexus of the left 
ulnar.  The diagnoses were fracture of the mid-shaft of the 
left humerus with some residual deformity, and posterior 
olecranon spur of the left elbow, without fracture or 
arthritic changes.  

In October 1999, the Board remanded this case for examination 
findings responsive to the factors noted in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  On January 2000 VA examination, the 
veteran complained of left shoulder and elbow disabilities, 
and that his left shoulder had mildly increased in severity.  
He related that he had pain that was mostly localized over 
the anterior part of the left shoulder over the distal end of 
the clavicle.  He reported having had steroid injection that 
helped.  He also indicated that his symptoms were weather-
related and would come and go.  He related that his symptoms 
were never severe enough to impair his work, and he reported 
no current night pain.  Regarding the left arm, the veteran 
reported that left arm pain was the least of his problems.  
He reported having occasional pain over the middle of the arm 
with weather change.  He again indicated that his left arm 
did not impair his work or sleep.  Regarding his left elbow, 
the veteran reported having stiffness in the morning and pain 
mostly over the lateral aspect of the left elbow, over his 
left lateral epicondyle.    

On examination, the veteran had left shoulder forward flexion 
to 180 degrees and abduction to 160 degrees.  He had 80 
degrees of internal rotation and 70 degrees of external 
rotation.  Muscle strength was normal (5/5) in all rotator 
cuff muscles.  On direct palpation, there was tenderness over 
the left acromioclavicular joint.  There was a positive 
O'Brien test and positive cross-chest adduction on the left, 
which were both significant for possible acromioclavicular 
joint arthritis.  

Left arm examination revealed slight fullness over the middle 
of the upper arm at the site of the previous fracture.  There 
were no signs of discoloration or abnormal muscle contour.  
There was a slight tenderness upon palpation over the bulging 
along the humerus.  

Left elbow examination revealed full range of motion from 0 
to 130 degrees.  There was no instability.  Pronation and 
supination were full.  There was no tenderness on palpation 
except over the left epicondyle.  There was pain with 
resistant extension of the wrist; this resisted extension of 
the wrist reproduced the pain over the lateral epicondyle.  
Palpation over the lateral epicondyle also produced pain.  
Otherwise, there was good motor strength distally over the 
hand as well as good sensory function.  

X-rays of the left humerus revealed a well-healed, well-
aligned mid-shaft humerus fracture.  There was slight 
translation of around 20 percent of the cortex, but this was 
healed in a good position.  Left shoulder X-rays revealed 
that no signs of fracture; however, it was suspected that 
there might be mild acromioclavicular joint arthritis.  Left 
elbow X-rays was unremarkable, with only mild degenerative 
joint changes were evident.  

The first diagnosis was left acromioclavicular arthritis, 
which the examiner noted seemed to be the veteran's main 
complaint, and which caused only mild restriction regarding 
his daily function.  It was noted that this ailment was most 
likely going to affect him with overhead activities.  The 
examiner indicated that the asymmetry (no right-sided 
symptoms or findings) and the fact that the arthritis 
affected the non-dominant left arm made this 
acromioclavicular arthritis probably related to his inservice 
injury.  The second diagnosis was left mid-arm pain, which 
was noted to be of less severity compared with the elbow and 
shoulder.  This pain was over the fracture site and the 
examiner directly related it to the veteran's fracture 
sustained during service.  It was noted that it did not seem 
to inhibit him regarding daily activities except with 
occasional flare-ups.  The third diagnosis was left elbow 
pain due to lateral epicondylitis.  It was noted that this 
ailment was also present in the contralateral limb in the 
right arm, and the examiner opined that it was most likely 
due to over-use syndrome regarding the extensor muscles; in 
layman's terms, this was known as "tennis elbow."  The 
examiner opined that this soft tissue ailment was most likely 
not related to the veteran's inservice injury.

On January 2004 VA examination, the examiner reviewed the 
claims file prior to and during the examination.  The veteran 
complained of left shoulder and mid-humeral pain; there were 
no complaints of elbow pain.  Injections into the left 
shoulder reportedly no longer helped him.  He had pain at 
night that occasionally awakened him from sleep, but the pain 
did not prevent him from working or sleeping.  He complained 
of some difficulty lifting his left arm above his head for 
prolonged periods.

On examination, left shoulder flexion was to 110 degrees, 
abduction to 90 degrees, external rotation to 60 degrees, and 
internal rotation to the 10th thoracic vertebra.  The Hawkins 
test was negative.  There was full, painless scapular motion.  
There was no evidence of scapulo-thoracic, scapulo-humeral, 
or elbow ankylosis.  There was acromioclavicular joint pain 
to palpation.  There was full, painless left elbow range of 
motion with resisted supination, pronation, extension, and 
flexion.  There was no pain to direct palpation over the 
lateral epicondyle or remainder of the elbow.  Neurovascular 
examination was intact.  X-rays revealed that the left 
humerus was well healed with minimal deformity.  There was 
minimal left shoulder acromioclavicular degenerative joint 
disease.  The elbow was grossly normal.

The diagnostic impression was that the veteran's left humerus 
fracture was well healed, with evidence of moderate 
acromioclavicular joint arthritis; the examiner opined that 
this produced minimal to moderate shoulder disability.  The 
physician further commented that he did not believe that the 
veteran's well-healed humerus fracture would result in 
weakened movement, excess fatigability, or incoordination.  
Objectively, the veteran had moderate pain, which did not 
appear to be debilitating.  The examiner further noted that 
he had no symptoms of left lateral epicondylitis, as a result 
of which he opined that it was not likely that this was 
related to his service-connected left humerus fracture.      

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.                  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will therefore focus 
primarily on the more recent medical findings as reflecting 
the current severity of the veteran's service-connected 
disability affecting the left humerus fracture with bursitis 
and shoulder impairment

Evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In DeLuca, the Court expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In that case, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups. Therefore, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.

Pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994), 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Pertinent to that 
case, the VA rating schedule essentially provides that 
orthopedic impairment of the shoulder and arm are rated 
together under Diagnostic Codes 5200 to 5203, although 
impairment of the elbow/forearm may be rated separately under 
Diagnostic Codes 5205 to 5213.  

A review of the record in this case shows that the veteran's 
left humerus fracture residuals include both shoulder and 
elbow impairment.  The RO essentially service-connected 
residual "shoulder impairment" as well as left elbow 
olecranon bursitis.
 
The veteran's left upper extremity disability is currently 
rated under DCs 5202-5019, which indicate that he has other 
disability of the humerus rated as bursitis.  See 38 C.F.R. 
§ 4.27.  

Under Diagnostic Code 5019, bursitis is rated as degenerative 
arthritis (DC 5003), which, in turn, is rated on the basis of 
limitation of motion of the affected part.  For limitation of 
motion of the minor shoulder/arm, DC 5201 provide that a 20 
percent rating is warranted for motion at shoulder level, or 
when motion of the minor extremity is midway between side and 
shoulder level.  The maximum 30 percent rating for the minor 
arm is only warranted when motion of the arm is limited to     
25 degrees from the side.  

In this case, the above medical evidence shows that the 
veteran's service-connected left humerus fracture residuals 
with bursitis and shoulder impairment cause limitation of 
motion of the left shoulder/arm (on abduction and rotation), 
tenderness to palpation along the acromioclavicular joint, 
and complaints of occasional flare-ups of pain.  Range of 
motion testing revealed left shoulder abduction limited to 
120 degrees in 1998, 160 degrees in 2000, and 90 degrees in 
2004.  Moreover, the VA physician who examined the veteran in 
2000 indicated that his acromioclavicular arthritis, his main 
complaint, caused only mild restriction regarding his daily 
function, and was most likely going to affect him with 
overhead activities.  The physician also noted that the left 
mid-arm pain did not seem to inhibit the veteran regarding 
his daily activities, except with occasional flare-ups.  This 
evidence suggests that during flare-ups, there is minimal, if 
any, functional loss in addition to that shown objectively.  
The 2004 VA examiner concluded that the veteran's left 
humerus fracture was well healed, with evidence of moderate 
acromioclavicular joint arthritis, and opined that this 
produced only minimal to moderate shoulder disability.  The 
physician further commented that he did not believe that the 
veteran's well-healed humerus fracture would result in 
weakened movement, excess fatigability, or incoordination; 
objectively, the veteran had moderate pain, which did not 
appear to be debilitating.

Under these circumstances, the Board finds that, in view of 
the pertinent objective findings, and the extent of 
conceivable, additional functional loss during flare-ups of 
pain, the veteran's service-connected left shoulder/arm 
condition results in motion limited to no more than shoulder 
level, consistent with the currently-assigned 20 percent 
rating under DC 5201.  There simply no evidence to suggest 
that even during flare-ups, the veteran experiences such 
disabling pain as to approximate limitation of arm motion to 
25 degrees from his side.  While on 1998 VA examination the 
veteran reported constant left shoulder pain, weakness, 
stiffness, instability, and lack of endurance, he was 
nonetheless able to accomplish left arm motion to shoulder 
level, and there were no other significant objective 
findings.  Moreover, following receipt of steroid injections, 
the veteran reported in 2000 that pain in the left shoulder 
and arm was primarily weather-related, and would come and go; 
and that neither impaired his work or sleep.  At that time, 
strength and stability testing yielded normal findings.  
Although left shoulder injections reportedly no longer helped 
the veteran in 2004, the 2004 VA examiner concluded that the 
veteran had only minimal to moderate residual shoulder 
disability which would not result in weakened movement, 
excess fatigability, or incoordination; objectively, the 
veteran had moderate pain, which did not appear to be 
debilitating.

There is likewise no basis for an increased rating if the 
service-connected left shoulder/arm disability is evaluated, 
alternatively, under DC 5202.  That DC prescribes that, for 
other impairment of the minor humerus, a 20 percent rating is 
warranted for recurrent dislocation of or at the 
scapulohumeral joint, with either    (1) frequent episodes, 
and guarding of all arm movements movement only at shoulder 
level, or (2) infrequent episodes, and guarding of movement 
only at the shoulder level.  Alternatively, a 20 percent 
rating also is assignable for malunion with either moderate 
or marked deformity.  Under this DC, higher ratings are 
assignable only for fibrous union (40 percent), non-union 
(false flail joint) (50 percent), or loss of the head of the 
humerus (70 percent).  In this case, however, there clearly 
is no medical evidence of fibrous union, non-union, or loss 
of the head of the humerus.  2004 VA X-rays revealed a well-
healed left humerus with only minimal deformity; clinical 
examination showed full, painless left elbow range of motion 
with no pain to direct palpation and no symptoms of left 
lateral epicondylitis.  The Board also notes, 
parenthetically, that there is no recent medical evidence 
objectively establishing that the veteran has ever 
experienced any dislocation of the left shoulder.   

The Board also finds that there is no other potentially 
applicable DC pursuant to which a rating in excess of the 
currently-assigned 20 percent could be assigned for the 
veteran's service-connected left shoulder/arm disability.  
While 30 and            40 percent evaluations are assignable 
for the minor arm under DC 5200, such ratings are based upon 
the extent of ankylosis of the scapulohumeral articulation.  
In this case, however, there clearly is no evidence of, or of 
disability comparable to ankylosis of the left/shoulder arm.  
The 2004 VA examination specifically ruled-out scapulo-
thoracic, scapulo-humeral, or elbow ankylosis.  Moreover, DC 
5203, pursuant to which impairment of the clavicle or scapula 
is assigned, provides for a maximum rating of only 20 
percent.  

Finally, with regard to the propriety of a separate rating 
for the left elbow/forearm, the medical evidence shows that 
the veteran does not meet the criteria for a compensable 
rating for loss of motion under any of the pertinent DCs 
governing limitation of motion of the elbow/forearm as set 
forth in DCs 5206-5208, 5213.  On the most recent VA 
examination in 2004, the veteran had no complaints of left 
elbow pain, and objective examination showed full, painless 
left elbow range of motion, with no pain to direct palpation 
over the lateral epicondyle or remainder of the elbow.  In 
light of the lack of evidence of current symptoms of left 
lateral epicondylitis, the VA physician opined that it was 
not likely that this was related to the veteran's service-
connected left humerus fracture.  In addition, no other 
functional impairment was demonstrated.  Accordingly, the 
Board finds that a separate rating for left elbow/forearm 
disability is not warranted.  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for left humerus fracture residuals with 
bursitis and shoulder impairment, and that the claim must, 
therefore, be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for left humerus fracture 
residuals with bursitis and shoulder impairment is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



